    Case 8:20-cv-02944-JSM-SPF Document 5 Filed 01/22/21 Page 1 of 1 PageID 18)



AFFIDAVIT OF SERVICE                                                                                                              Job # S211 008

Client Info:
Weldon & Rothman
2548 Northbrooke Plaza Drive
Naples, FL 34119
Bar #0677345

Case Info:
PLAINTIFF:                                                                UNITED STATES DISTRICT COURT FOR THE MIDDLE
ERIC MACDONALD                                                            DISTRTICT OF FLORIDA
 -versus-
DEFENDANT:
DA FAMILY BUSINESS, LLC, AND MORGAN GUCKMAN
                                                                          Court Case# 8:20-cv-2944·T·30SPF
Service Info:

Date Received by Accurate Serve Ft Myers: 1/7/2021 at 04:41 PM
Service: I Served DA FAMILY BUSINESS, LLC c/o MORGAN GLICKMAN, REGISTERED AGENT
With: SUMMONS IN A CIVIL AcnON; COMPLAINT AND DEMAND FOR JURY TRIAL
by leaving with Mark Kuplau, employee of registered Agent

At Business 4191 TAMIAMI TRAIL VENICE, FL 34293

Latitude: 27.050238
Longitude: ·82.392939

On 1/12/2021 at 10:28 AM
Manner of Service: SUBSTITUTE SERVICE
48.031 (l)(a) Service of original process is made by delivering a copy of it to the person to be served with a copy of the complaint,
petition, or other Initial pleading or paper or by leaving the copies at his or her usual place of abode with any person residing therein
who is 15 years of age or older and informing the person of their contents. Minors who are or have been married shall be served as
provided in this section.


Served Description: (Approx)

               Age: 45, Sex: Male, Race: White-Caucasian, Height: 6' 2", Weight: 180, Hair: Brown Glasses: No

I Nicholas Evans certify that I am over the age of 18, have no interest in the above action, and I am authorized in the jurisdiction in
which this service was made.




                                                                      SUBSCRIBED AND SWORN to before me this /S?If
                                                                      day of ;::sfb4             ,~L by Nicholas Evans, Proved
                                                                      to me on the basis of satisfactory evidence to be the person(s)
 Signature of Server                                                  who appeared before me by:
 Nicholas Evans                                                       [X] physical presence[_] online presence.
 Uc # #5000


 Accurate Serve Ft Myers
 4600 Summerlin Road, Suite C-2-411
 Ft. Myers, FL 33919

 Oient #MacDonald v. Da Family Business and Glickman
 Job # 5211008


                                                                                                       4       ,.......... ,              KEVIN FISH
                                                                                                       '    /~·~~·~·.:·~~~:··. Notary Public- State of Aorida
                                                                                                           {:': A_':i •~ Commission.# GG 144278 ~
                                                                                                           'i. ,,," Jllll, J; My eomm. Exp~res Sep 19, 2021
                                                                                                              ·-..:~r.:.
                                                                                                                    ....,.... f../ Btmded lhroU!j1 Nallol1al NolaiY As$11. ~
                                                                                                                      I I'
                                                                                                                          ~




          ~                                                                                                --                                         1 ofl
          ~
